     Case 3:20-cv-01979-CAB-MDD Document 4 Filed 10/08/20 PageID.21 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10   CARLY JO THOMAS,                                     Case No.: 20-CV-1979-CAB-MDD
11                                       Plaintiff,
                                                          ORDER DENYING PETITION FOR
12   v.                                                   APPOINTMENT OF GUARDIAN AD
                                                          LITEM
13   COUNTY OF SAN DIEGO,
14                                     Defendant.
                                                          [Doc. No. 2]
15
16
17
18         This matter is before the Court on a petition for appointment of guardian ad litem
19   for the plaintiff in this action. As one district court explained:
20         [A] guardian ad litem is not a general guardian. See, e.g., Bacon v. Mandell,
           No. 10–5506, 2012 WL 4105088, at *14 n. 21 (D.N.J. Sept. 14, 2012). A
21
           general guardian is “[a] guardian who has general care and control of the
22         ward’s person and estate.” Black’s Law Dictionary (10th ed. 2014). A
           guardian ad litem, on the other hand, is “[a] guardian, [usually] a lawyer,
23
           appointed by the court to appear in a lawsuit on behalf of an incompetent or
24         minor party.” Id. “Ad litem” means “[f]or the purposes of the suit; pending
           the suit.” Id.; cf., e.g., Brown v. Alexander, No. 13–01451, 2015 WL 1744331,
25
           at *7 (N.D.Cal. Apr. 15, 2015) (“[T]he rules permitting a court to appoint a
26         guardian ad litem exist for precisely the situation in which the child’s interests
           are best served if he or she is represented by someone other than a custodial
27
           parent or other general guardian.”).
28

                                                      1
                                                                                20-CV-1979-CAB-MDD
     Case 3:20-cv-01979-CAB-MDD Document 4 Filed 10/08/20 PageID.22 Page 2 of 3



 1   AT&T Mobility, LLC v. Yeager, 143 F. Supp. 3d 1042, 1051-52 (E.D. Cal. 2015). The
 2   appointment of a guardian ad litem, therefore, “is more than a mere formalism.” Id.
 3   (quoting United States v. 30.64 Acres of Land, More or Less, Situated in Klickitat Cty.,
 4   State of Wash., 795 F.2d 796, 805 (9th Cir. 1986)). The cursory petition currently before
 5   the court, meanwhile, treats it as such and is therefore denied.
 6         There are several problems with the petition. First, the petition is confusing as it is
 7   written in the first person as if the minor plaintiff herself were signing it. Yet, the petition
 8   is not signed by the minor; it is signed by Plaintiff’s counsel along with a signature from
 9   the proposed guardian ad litem. Second, the signatures on the petition are dated July 30,
10   2020, while this case, and the petition itself, were not filed until October 7, 2020.
11         Finally, and most significantly, the petition does not state grounds for appointment
12   of Jessica Thomas as guardian ad litem for Plaintiff. The sole grounds stated in the petition
13   is that Jessica Thomas is Plaintiff’s natural mother, is a competent and responsible adult,
14   and that Plaintiff resides with her. Yet, the petition also states that Plaintiff does not have
15   a general guardian. If Plaintiff resides with Ms. Thomas, who is her natural mother, but
16   Ms. Thomas is not Plaintiff’s general guardian, further information is needed about
17   Plaintiff’s living arrangements. If, on the other hand, Ms. Thomas has custody of Plaintiff
18   and cares for Plaintiff’s needs, it is unclear how she is not Plaintiff’s general guardian who
19   could sue on Plaintiff’s behalf under Federal Rule of Civil Procedure 17(c)(1)(A). See Doe
20   ex rel. Sisco v. Weed Union Elementary Sch. Dist., No. 2:13-CV-01145-GEB, 2013 WL
21   2666024, at *1 (E.D. Cal. June 12, 2013) (holding that parents’ application for appointment
22   as guardian ad litem was unnecessary, noting that “Rule 17(c)(1)(A) permits a ‘general
23   guardian’ to sue in federal court on behalf of a minor, and a parent is a guardian who may
24   so sue.”) (internal quotation marks and citation omitted); see also Yeager, 143 F. Supp. 3d
25   at 1051-52.
26         Accordingly, it is hereby ORDERED that the petition is DENIED WITHOUT
27   PREJUDICE. Plaintiff may re-file the petition with citation to legal authority and
28   explanation as to why appointment of her natural mother with whom she resides as

                                                    2
                                                                                 20-CV-1979-CAB-MDD
     Case 3:20-cv-01979-CAB-MDD Document 4 Filed 10/08/20 PageID.23 Page 3 of 3



 1   guardian ad litem is necessary and appropriate in this case.
 2         It is SO ORDERED.
 3   Dated: October 8, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                    20-CV-1979-CAB-MDD
